708 N.W.2d 496 (2006)
Gerald A. PRATT, Relator,
v.
MINN. TEX INVESTMENTS and APCapital Group, Respondents.
No. A05-2044.
Supreme Court of Minnesota.
January 17, 2006.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed September 19, 2005, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/Sam Hanson
Associate Justice